TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00047-CR
                                      NO. 03-08-00048-CR



                               Jared William Mayville, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
                      NOS. 04-1126-K26 & 06-2013-K26
         HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               These two causes were consolidated for trial. In cause number 04-1126-K26, the

district court found that Jared William Mayville violated the terms and conditions of his probation

that had been imposed following his conviction for the offense of burglary of a habitation.

See Tex. Penal Code Ann. § 30.02 (West 2003). In cause number 06-2013-K26, a jury found

Mayville guilty of the offense of possession of a controlled substance with intent to deliver. See

Tex. Health & Safety Code Ann. § 481.112 (West 2003). The district court assessed punishment at

ten years’ imprisonment for the offense of burglary of a habitation. The jury, after finding true an

enhancement paragraph alleging that Mayville had a prior conviction for aggravated assault,

assessed punishment at 23 years’ imprisonment for the offense of possession of a controlled

substance with intent to deliver. On the State’s motion, the district court cumulated the sentences.
               For each cause, appellant’s court-appointed attorney has filed a motion to withdraw

and a brief concluding that the appeal is frivolous and without merit. The briefs meet the

requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds to be advanced. See also

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);

Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553

(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant

received a copy of counsel’s briefs and was advised of his right to examine the appellate record and

to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s briefs and agree that the appeal is

frivolous and without merit. We find nothing in the record that might arguably support the appeal.

Counsel’s motions to withdraw are granted.

               The judgments of conviction are affirmed.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Affirmed

Filed: November 21, 2008

Do Not Publish




                                                   2